        1:20-cv-01077-JES-JEH # 18           Page 1 of 10                                             E-FILED
                                                                         Monday, 29 June, 2020 11:05:13 AM
                                                                              Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS


MATTHEW BAGGS,                                )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 20-cv-1077-JES-JEH
                                              )
DEPUTY BRADY STEELE, et al.,                  )
                                              )
                       Defendants.            )


                                    ORDER AND OPINION
       This matter is now before the Court on Defendants’ Motion (Doc. 12) to Dismiss.

Plaintiff has filed a Response (Doc. 14) and this Order follows.

                                          BACKGROUND

       The following facts are taken from Plaintiff’s Complaint, which the Court accepts as true

for the purposes of a motion to dismiss. Bible v. United Student Aid Funds, Inc., 799 F.3d 633,

639 (7th Cir. 2015). Plaintiff Matthew Baggs filed this civil rights case on February 25, 2020,

naming as Defendants Deputy Brady Steele, Tazewell County Sheriff’s Department, Officer

Nicholas Swise, and East Peoria Police Department. Doc. 1, at 1. In his Complaint, Plaintiff

alleges that on November 25, 2019, he took his newborn daughter home from the hospital and

dropped her off at her mother’s home. While dropping her off, Plaintiff engaged in a verbal

argument with Shonna, the child’s mother’s spouse. After the verbal altercation, Plaintiff went

and got a hair cut and was on his way to drop of childcare supplies when he stopped at his home.

Defendants Deputy Steele and Officer Swise, along with 5 to 8 other officers, were waiting for

Plaintiff when he arrived home. Plaintiff states “I got out of my car and all the officers followed

my car down the driveway and met me I swarm at my back door.” Doc. 1, at 3. Deputy Steele


                                                  1
        1:20-cv-01077-JES-JEH # 18             Page 2 of 10



then informed Plaintiff he was under arrest for aggravated assault and provided Plaintiff with

Miranda warnings. Id. at 4.

        Plaintiff was then transported to jail, where he posted bond. After posting bail, Plaintiff

“blacked out” and lost his memory of the entire night except for small snippets. Id. When he

appeared at court on January 6, 2020, he was told his case was not on the docket. He proceeded

to speak with the State’s Attorney, who advised his case was under review. Weeks later, Plaintiff

received a check returning his bail money but not the processing fee. Id.

        Based on the above allegations, Plaintiff asserts Defendant Steele violated his Fourth,

Fifth, and Sixth Amendment rights by placing him under arrest for aggravated assault “without

getting the full story” and “without knowing the provisions of 720 ILCS 5/12-2” because Steele

took him to jail even though no law was broken. Id. at 1. Plaintiff alleges the custom of

Defendant Tazewell County Sheriff’s Office violates his rights because it allows its deputies to

make arrests based on their discretion even though the officers do not know the law.

Additionally, Plaintiff alleges the unrefunded $30 processing fee is, in his belief, “policing for

profit.” Id. at 2.

        Also based on the above allegations, Plaintiff asserts Defendant Swise violated his Fourth

Amendment rights by searching his person even though no law was broken, and by seizing a

multi-tool off his person with no probable cause. Id. at 2. Plaintiff alleges the custom of

Defendant East Peoria Police Department violates his rights because it allows for patrol officers

to assist in arrests conducted by the sheriff’s department, but does not require the officers to

know the provisions of the law. Id.

        On April 7, 2020, Defendants filed a Motion to Dismiss. Doc. 12. First, Defendants argue

Plaintiff fails to adequately plead sufficient facts to support a reasonable inference that his arrest



                                                   2
         1:20-cv-01077-JES-JEH # 18             Page 3 of 10



lacked probable cause. Doc. 12, at 3. Specifically, Defendants note Plaintiff omitted most details

regarding the verbal altercation between Plaintiff and Shonna and failed to include information

Deputy Steele might have learned from them. Id. at 4. Further, Defendants note the State’s

Attorney’s decision not to prosecute Plaintiff for aggravated assault does not necessarily support

an inference there was no probable cause at the time of arrest, since prosecutorial decisions often

take into account developments occurring after an arrest. Further, Defendants take issue with

Plaintiff’s assertion that the Defendant officers should have done more “to get the full story,”

arguing Deputy Steele was under no obligation to investigate further after obtaining enough facts

to believe a crime had been committed from a “reasonably trustworthy source.” Id. at 5. And

since Plaintiff invoked his right to an attorney after he was read Miranda warnings, Defendants

argue Plaintiff’s Complaint begs the question of what Deputy Steele should have done to

investigate further. Finally, Defendants argue Plaintiff pleaded insufficient facts to support an

inference Officer Swise knew Deputy Steele allegedly lacked probable cause for Plaintiff’s

arrest. Id.

        Additionally, Defendants argue Plaintiff’s Complaint contains insufficient facts to support

an inference that the search of Plaintiff’s person was unlawful. Id. at 5. Moreover, Defendants

suggest that, “given that Plaintiff was or was going to be arrested at the time of the search, the

thin description of Officer Swise’s search implies that same was most likely a pat-down search

for officer safety purposes or performed incident to that ultimate arrest.” Id. (citing Cambell v.

Miller, 499 F.3d 711, 716–17 (7th Cir. 2007); United States v. Robinson, 414 U.S. 214 (1973)).

Defendants further argue that Officer Swise was there to assist Deputy Steele in arresting

Plaintiff for aggravated assault, which may have involved display of a weapon, and the need to

preserve evidence (i.e., the knife) is not a violation of Plaintiff’s rights. Id. at 6.



                                                    3
        1:20-cv-01077-JES-JEH # 18             Page 4 of 10



       Lastly, Defendants argue Defendants Tazewell County Sheriff’s Department and East

Peoria Police Department are not entities subject to suit. Id. at 6. Specifically, Defendants argue

the capacity of a governmental organization to sue or be sued is governed by Illinois law (citing

Fed. R. Civ. P. 17(b)), and under Illinois law, neither TCSD nor EPPD are legal entities subject to

suit. Id. Further, Defendants note that even if Plaintiff named the correct governmental entity in

this case, Plaintiff has nevertheless failed to plead an underlying constitutional violation which

would give rise to a Monell claim. Id. at 7.

       On April 17, 2020, Plaintiff filed his Response to Defendants’ Motion to Dismiss. Doc.

14. Therein, he asserts Defendants lacked probable cause to arrest him because he did not break

any laws. Id. at 2. Further, Plaintiff argues Illinois’ Aggravated Assault statute is only violated

when an assault takes place in a public place. Id. Because Plaintiff was in a private residence

when the incident occurred, he asserts the police officers could not have had probable cause to

believe he committed aggravated assault. Id. at 3.

       Next, Plaintiff responds to Defendants’ claim that he omitted facts from his Complaint

regarding the verbal altercation with Shonna. Because the admissions contained in this portion of

Plaintiff’s Response doom most of his lawsuit, the Court reproduces it at length here.

       The defendants claim I am conspicuously omitting the verbal altercation with
       Shonna and this is untrue. I did not include what words were said because I can not
       recall the words said. The whole point of the first amendment is to be able to speak
       up and express your displeasure to those who have wronged you. Freedom of
       speech is in the constitution to prevent physical violence and you refer to the police
       report, Exhibit C, you will find no physical violence occurred. Words themselves
       cannot constitute violence as words are not actions and violence can only be done
       by an action. Deputy Steele arrested me for exercising my first amendment right to
       the person that broke my family up. If you refer to the police report, you will see
       only one “Vulgar Threat” stated and Michala and Shonna both lied to Deputy Steele
       saying I threated Shonna with a knife. This is untrue because threatening with a
       knife implies, I displayed or showed a physical weapon and I did not and referring
       to the investigation portion of the police report, Exhibit D, the officer even states



                                                  4
        1:20-cv-01077-JES-JEH # 18            Page 5 of 10



       no weapons were used. If you then refer to the police report, Exhibit C, paragraph
       7, it states no contraband was found, and contraband in this use means weapons.

       The defendants further state that the facts gained were from a reliable source and
       that is untrue. As stated in the previous paragraph, the “facts” given to the officer
       were in fact not facts as the “witness” stated the falsehood of being threatened
       WITH a knife and Michala and Shonna are being sued for defamation.
                                                ***
       Also, during the dispute no weapon was presented nor did I even have my multi-
       tool on me during the incident. The multi-tool taken from me was equipped
       approximately 30 minutes after the dispute and is irrelevant to this claim and was
       never given back to me after charges were dismissed….

Doc. 14, at 3, 5 (in original, except where emphasis added with underlines).

       On May 5, 2020, Defendants filed a Reply to Plaintiff’s Response. Doc. 16. Therein,

Defendants first note the Illinois Aggravated Assault statute is not limited to assaults committed

in public places, but also includes assaults occasioned with the use of a firearm, device, or motor

vehicle. Id. at 1; 720 ILCS 5/12-2(c). Second, Defendants assert that, while courts are generally

limited to the allegations in a plaintiff’s complaint when considering motions to dismiss,

Plaintiff’s attachment of the police reports to his filings creates an exception to that rule. Because

the police reports attached to Plaintiff’s filings indicate that Shonna and Michala reported

Plaintiff threatened to stab Shonna in the neck or throat with a knife, Defendants argue Deputy

Steele had probable cause to arrest Plaintiff for aggravated assault, assault, or disorderly conduct.

Id. at 2 (citing Doc. 14-1, at 11). Since probable cause is an absolute bar to a false arrest claim,

Defendants maintain Plaintiff cannot state a claim for false arrest. Id. Defendants also note the

First Amendment does not protect threats to murder someone with a knife, and assert the 10%

bail bond fee is mandated by Illinois statute and not unconstitutional. Id. at 3–4.

       On May 18, 2020, Plaintiff filed a Sur-reply, which this Court has examined and

considered. Doc. 17. This Order follows.




                                                  5
        1:20-cv-01077-JES-JEH # 18             Page 6 of 10



                                          LEGAL STANDARD

        A motion to dismiss pursuant to Rule 12(b)(6) challenges whether a complaint

sufficiently states a claim upon which relief may be granted. See Fed. R. Civ. P. 12(b)(6). The

Court accepts well-pleaded allegations in a complaint as true and draws all permissible

inferences in favor of the plaintiff. See Bible, 799 F.3d at 639. To survive a motion to dismiss, the

complaint must describe the claim in sufficient detail to put defendants on notice as to the nature

of the claim and its bases, and it must plausibly suggest that the plaintiff has a right to relief. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint need not allege specific facts,

but it may not rest entirely on conclusory statements or empty recitations of the elements of the

cause of action. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The allegations “must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

        “As a general rule, on a Rule 12(b)(6) motion, the court may consider only the plaintiff’s

complaint.” Rosenblum v. Travelbyus.com Ltd., 299 F.3d 657, 661 (7th Cir. 2002). However,

“documents attached to a motion to dismiss are considered part of the pleadings if they are

referred to in the plaintiff’s complaint and are central to his claim[,]” and may therefore be

considered by a district court when ruling on a motion to dismiss. Wright v. Assoc. Ins. Cos.

Inc., 29 F.3d 1244, 1248 (7th Cir. 1994), Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013)

(“[A] court may consider, in addition to the allegations set forth in the complaint itself,

documents that are attached to the complaint, documents that are central to the complaint and are

referred to in it, and information that is properly subject to judicial notice.”). Moreover, “[t]he

court is not bound to accept the pleader’s allegations as to the effect of the exhibit, but can

independently examine the document and form its own conclusions as to the proper construction




                                                   6
        1:20-cv-01077-JES-JEH # 18             Page 7 of 10



and meaning to be given the material.” Rosenblum, 299 F.3d at 661 (quoting 5 Wright &

Miller, Federal Practice & Procedure: Civil 2d, § 1327 at 766 (1990)).

                                             DISCUSSION

(1) False Arrest Claim

       Plaintiff may only proceed with his false arrest claim if the police officer who arrested

him lacked probable cause to believe he committed a crime. Morfin v. City of E. Chicago, 349

F.3d 989, 997 (7th Cir. 2003). “A police officer has probable cause to arrest an individual when

the facts and circumstances that are known to him reasonably support a belief that the individual

has committed, is committing, or is about to be commit a crime.” Holmes v. Vill. of Hoffman

Estate, 511 F.3d 673, 679 (7th Cir. 2007). In his Response, Plaintiff admitted Shonna and

Michala told Deputy Steele he threatened them with a knife. Doc. 14, at 3. He also attached the

police report indicating the same. Doc. 14-1, at 11 (“[Shonna] advised [Plaintiff] did in fact state,

‘I’m going to put a 6 in blade through that bitch[s’] throat’ ”.).

       “In making a decision to arrest someone for criminal conduct that he did not witness, a

police officer may rely on information provided to him by the victim or by an eyewitness to the

crime that the officer reasonably believes is telling the truth.” Holmes, 511 F.3d at 680

(citing Pasiewicz v. Lake County Forest Preserve Dist., 270 F.3d 520, 524 (7th Cir.

2001); Gramenos v. Jewel Cos., 797 F.2d 432, 439 (7th Cir. 1986)). Here, Deputy Steele

responded to Michala and Shonna’s 911 call and took statements from them. Doc. 14-1, at 11.

Those statements were consistent. Id. He tried to get Plaintiff’s “side of the story,” but Plaintiff

refused. Doc. 14, at 7 (“[H]e read me my rights and then asked if I wanted to speak with him and




                                                   7
         1:20-cv-01077-JES-JEH # 18                 Page 8 of 10



I told him no[.]”). A multi-tool 1 was seized from Plaintiff’s person at the time of his arrest. Doc.

1, at 2. Based on these facts, Deputy Steele reasonably relied on the statements of Shonna and

Michala when he determined probable cause existed to believe Plaintiff committed an offense.

See Jenkins v. Keating, 147 F.3d 577, 585 (7th Cir. 1998) (“So long as a reasonably credible

witness or victim informs the police that someone has committed, or is committing, a crime, the

officers have probable cause to place the alleged culprit under arrest....” ).

        Plaintiff’s First Amendment argument may be quickly discarded, as threats of violence

are not entitled to First Amendment protections. See R.A.V. v. City of St. Paul, Minn., 505 U.S.

377, 388 (1992) (“[T]hreats of violence are outside the First Amendment.”). The Court also

summarily rejects Plaintiff’s claim that aggravated assault in Illinois is limited to assaults in

public places. Plaintiff’s possession of a weapon while allegedly threatening Shonna and Michala

was sufficient for the arresting officers to believe he committed an aggravated assault as that

offense is defined by Illinois law. See 720 ILCS 5/12-2(c). For these reasons, Plaintiff’s false

arrest claim must be dismissed. Further, given the admissions by Plaintiff in his filings, the Court

declines to allow Plaintiff leave of court to amend on this claim, as doing so would be futile.

(2) Unlawful Search and Seizure Claim

        Plaintiff’s unlawful search and seizure claim is derivative of his false arrest claim, and

fails for the same reasons set forth above—the Defendant officers had probable cause to believe

Plaintiff committed a crime at the time of his arrest. “A custodial arrest of a suspect based on

probable cause is a reasonable intrusion under the Fourth Amendment; that intrusion being

lawful, a search incident to the arrest requires no additional justification.” Campbell v. Miller,



1
 A multi-tool is defined by Merriam-Webster as: a compact, portable device that has blades and extensions for many
tools (such as knives, screwdrivers, pliers, scissors, openers, and saw blades) which can be folded into the handle.
See https://www.merriam-webster.com/dictionary/multi-tool (last visited June 25, 2020).

                                                         8
         1:20-cv-01077-JES-JEH # 18           Page 9 of 10



499 F.3d 711, 716–17 (7th Cir. 2007) (quoting United States v. Robinson, 414 U.S. 218, 235

(1973)). Accordingly, Plaintiff’s unlawful search and seizure claim must be dismissed. For the

same reasons set forth above, the Court declines to allow Plaintiff leave of court to amend on this

claim.

(3) Eighth Amendment Excessive Bail Claim

         Finally, Defendants move for dismissal of Plaintiff’s Eighth Amendment excessive bail

claim. See Doc. 16, at 3. “The Excessive Fines Clause … “limits the government’s power to

extract payments, whether in cash or in kind, ‘as punishment for some offense.’ ” United States v.

Bajakajian, 524 U.S. 321, 328 (1998) (quoting Austin v. United States, 509 U.S. 602, 609–610

(1993)). “Forfeitures—payments in kind—are thus ‘fines’ if they constitute punishment for an

offense.” Id. Here, putting aside for a moment the fact that Plaintiff has not sought to sue the

State of Illinois, the 10% bail bond fee is neither excessive nor punishment for an offense. In

fact, Plaintiff could have avoided the bail bond fee entirely if he posted the full cash bond. See

725 ILCS 5/110-7(f). Because Plaintiff could have avoided the fee by posting the full bond

amount, the fee is necessarily not “punishment for an offense.” Accordingly, Plaintiff’s excessive

bail claim must also be dismissed.

(4) Monell Claims

         Plaintiff seeks to hold the Tazewell County Sheriff’s Department and East Peoria Police

Department liable under a Monell theory of liability for a pattern or practice of civil rights

violations. Because Plaintiff fails to adequately allege an underlying constitutional violation, his

policy claims must be dismissed as well. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).




                                                  9
       1:20-cv-01077-JES-JEH # 18            Page 10 of 10



                                           CONCLUSION

       For the reasons set forth above, Defendants’ Motion (Doc. 12) to Dismiss is GRANTED,

and this action is DISMISSED WITH PREJUDICE.



The Clerk is directed to close the case.



               Signed on this 29th day of June, 2020.

                                             s/ James E. Shadid
                                             James E. Shadid
                                             United States District Judge




                                               10
